Case: 14-10387    Date Filed: 11/10/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10387
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:12-cr-00288-GAP-KRS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                   versus


JAMES OLIVOS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 10, 2014)

Before ROSENBAUM, JULIE CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-10387     Date Filed: 11/10/2014    Page: 2 of 2


      H. Kyle Fletcher, counsel for James Olivos, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Olivos’s convictions and sentences are AFFIRMED.




                                          2